Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 1, 2017

                                      No. 04-17-00106-CV

                                       Richard TAYLOR,
                                          Appellant-s

                                                v.

                                  CITY PUBLIC SERVICE,
                                         Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-18094
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        The clerk’s record in this appeal was originally due March 27, 2017 but was not filed.
On March 28, 2017, the clerk filed a notification of late record stating the clerk’s record was not
filed on the due date because appellant has not paid or made arrangements to pay the clerk’s fee
to prepare the record and appellant is not entitled to the record without paying the fee. We
ordered appellant to provide written proof to this court that either (1) the clerk’s fee had been
paid or arrangements satisfactory to the clerk have been made to pay the clerk’s fee; or (2)
appellants were entitled to the clerk’s record without prepayment of the clerk’s fee. See TEX. R.
APP. P. 20.1, 35.3(a). We advised that if appellant failed to file such proof within the time
provided, this appeal would be dismissed for want of prosecution. See id. R. 37.3(b).

         In response, appellant filed proof that he has provided payment to the clerk for
preparation of the clerk’s record. Accordingly, we ORDER the Bexar County District Clerk to
file the clerk’s record in this court on or before May 31, 2017.

         We order the clerk of this court to serve a copy of this order on all counsel and the
district clerk.



                                                     _________________________________
                                                     Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court